DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 09/16/2022.  
Claims 1, 3-11 and 13-20 are pending in the case.  
Claims 2 and 12 have been cancelled.  
No claims have been added.  
Claims 1 and 11 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1, 6, 7, 11, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berk et al. (US 2009/0094223 A1, published 04/09/2009, hereinafter “Berk”) in view of Park et al. (US 2009/0300146 A1, published 12/03/2009, hereinafter “Park”) and further in view of Bernston et al. (US 2013/0067364 A1, filed on 09/08/2011, hereinafter “Bernston”) and further in view of weather.com (weather.com”, archived 02/29/2000, hereinafter “weather.com”).

Independent Claims 1 and 11:
	Berk discloses a system comprising:
a data processing apparatus; and
a memory storing instructions that, when executed by the data processing apparatus, cause the data processing apparatus to perform operations [method] comprising:
receiving, by a user device and in response to submission of an informational query (Berk: Figs. 1 and 2 step 205, ¶ [0017].): 
a plurality of search results responsive to the informational query (Berk: Fig. 2 steps 225-235 and Fig. 5, ¶ [0035]-[0036].); 
content data of a first type for a first interactive answer box for the informational query, the content data including a first set of content data of the first type and a second set of the content data of the first type, the content data of the first type being from a single source, (There can be multiple sets of data (e.g. images, videos, blogs, etc…) that belong to the same class (type) of content (e.g. celebrity content), Berk: Fig. 5, ¶ [0035], [0042], [0043].  Examiner notes that the widget can correspond to stock or weather content, Berk: ¶ [0018]-[0019], [0032].  The content for a class can be retrieved from one or more data sources, Berk: ¶ [0033].  One of ordinary skill in the art would understand that for some query classes (e.g. weather) a single data source can provide various different sets of content.  This is evidenced by the single data source, weather.com.  Weather.com provides content such as local weather, supplemental weather information such as weather maps, weather related news, weather related activities, weather related boards/chats and photo gallery (weather.com: page 2).  Accordingly, a single source can provide different sets of content for a particular query class (e.g. weather).  One of ordinary skill in the art would be motivated to use a single data source (as taught by Berk) for certain query classes to provide a more efficient means for retrieving the various types of content.  Accordingly, in view of weather.com, different sets of content from a query class (e.g. weather) can be retrieved from a single source.  Examiner notes that even for the celebrity search query class, one of ordinary skill in the art would know that there exists single data sources (websites) that include multiple types of content data (images, video, blogs, etc…) for celebrity content.  Such well-known, routine and conventional knowledge is cited via Official Notice. The content data for the widget (interactive answer box) is received with the web search results (the plurality of search results), Berk: Fig. 2, ¶ [0035]-[0037].  The user device receives the content data with the web search results based on a processing of content that is retrieved from the data source wherein the portion of the content that corresponds to the top-ranked query class is placed in the primary widget (content data identified for the interactive answer box using the informational query), Berk: Fig. 2, ¶ [0034]-[0037].  Examiner considers the portion of the content that corresponds to the top-ranked query class to be the “amount of content data identified for the interactive answer box.”); 
content data of a second type for a second answer box for the informational query (The interface can comprise multiple widgets (answer boxes) of different content types (e.g. person, reference, celebrity etc…, Berk: Fig. 5, ¶ [0042]-[0043].);
presenting, by the user device, a search results page, the search results page including search results from the plurality of search results and the first interactive answer box, the first interactive answer box including a presentation control element and the first interactive answer box initially presenting the first set of the content data, the first interactive answer box including a visual element with an appearance reflective of the first set of the content data (The answer box comprises a tabbed interface control (presentation control element) comprising three selectable sub-widget tabs that controls the presentation of content, the currently selected tab presents a first set of content, the answer box is also displayed with the search results, Berk: Fig. 2 steps 225-235 and Fig. 5, claim 6, ¶ [0035]-[0036], [0042]-[0043].) and
the second answer box displaying the content data of the second type (The different widgets are displayed in the tabbed interface, Berk: Fig. 5, ¶ [0042]-[0043].);
determining, that a user interaction has occurred (It is implied that the user can select one of the sub-widgets, Berk: Fig. 5, ¶ [0043]); and 
in response to determining that the user interaction has occurred, presenting in the first interactive answer box the second set of the content data of the first type while maintaining presentation of the search results one the search results page, (By selecting a sub-widget such as videos sub-widget 565, video content will be presented to the user, Berk: Fig. 5, ¶ [0043].  Berk does not teach that the search results in region 535 is affected by the user interacting with the widgets in the widget region, rather the search results region is changed when the user interacts with the feedback region 520, ¶ [0043], [0044].);
wherein the appearance is updated to reflect the second set of the content data (The content associated with the selected sub-widget would be displayed instead of the content associated with the previously selected sub-widget (standard functionality of a tabbed interface), Berk: Fig. 2 steps 225-235 and Fig. 5, claim 6, ¶ [0035]-[0036], [0042]-[0043].).
Berk does not appear to expressly teach a system and method wherein: 
the first set of the content data corresponding to a value represented by an initial setting of the presentation control element;
the user interaction is with the presentation control element that changes the value represented by the initial setting to a value represented by a second setting;
the second set of the content data corresponds to the value represented by the second setting;
the updating corresponds to the visual element and 
the presenting the second answer box comprises presenting the second answer box while maintaining presentation of the search results and the first interactive answer box on the search results page.
However, Park teaches a system and method wherein:
the first set of the content data corresponding to a value represented by an initial setting of the presentation control element (The first set of weather content corresponds to weather associated with the morning (value) setting of the presentation control element, Park: Fig. 3A, ¶ [0070].);
the user interaction is with the presentation control element that changes the value represented by the initial setting to a value represented by a second setting (The user can provide input to change the time information of the presentation control from the morning (first setting) to the afternoon (second setting), Park: Fig. 3A-3B, ¶ [0070]-[0072].);
the second set of the content data corresponding to a value represented by the second setting (The second content correspond to weather content associated with the afternoon (value represented by the second setting), Park: Fig. 3A-3B, ¶ [0070]-[0072].);
wherein the updating corresponds to the visual element (Park: Fig. 3A-3B, ¶ [0070]-[0072].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berk wherein: 
the first set of the content data corresponding to a value represented by an initial setting of the presentation control element;
the user interaction is with the presentation control element that changes the value represented by the initial setting to a value represented by a second setting;
the second set of the content data corresponding to the value represented by the second setting;
wherein the updating corresponds to the visual element, as taught by Park.
One would have been motivated to make such a combination in order to provide an effective means for accessing different categories of weather content within a weather widget (Park: Fig. 3A-3B, ¶ [0070]-[0072].).
Berk in view of Park does not appear to expressly teach a system and method wherein the presenting the second answer box comprises presenting the second answer box while maintaining presentation of the search results and the first interactive answer box on the search results page.
However, Bernston teaches a system and method wherein the presenting the second instant answer comprises presenting the second instant answer while maintaining presentation of the search results and a first instant answer on the search results page (Bernston: Fig. 3, ¶ [0029].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berk in view of Park wherein the presenting the second instant answer comprises presenting the second instant answer while maintaining presentation of the search results and a first instant answer on the search results page, as taught by Bernston.
One would have been motivated to make such a combination in order to improve the user’s experience by providing better visual ques for identifying highly relevant search result items (Bernston: Figs. 3 and 4, ¶ [0042]-[0049], [0057], [0063].).
In implementing the presentation feature of Bernston into the invention of Berk in view of Park the instant answers (as taught by Bernston) would be answer boxs since the instant answers are displayed within widgets (boxes) in the invention of Berk in view of Park.  Accordingly, in combination, Berk in view of Park and further in view of Bernston teaches a system and method wherein the presenting the second answer box comprises presenting the second answer box while maintaining presentation of the search results and the first interactive answer box on the search results page.

Claims 6 and 16:
The rejection of claims 1 and 11 are incorporated.  Berk in view of Park further teaches a system and method wherein the visual element is an image (Park: Figs. 3A-3B, ¶ [0070]-[0072].).

Claims 7 and 17:
The rejection of claims 1 and 11 are incorporated.  Berk in view of Park further teaches a system and method wherein: 
the informational query relates to weather (Berk: ¶ [0026], [0032].) and 
an appearance of the image is reflective of weather conditions of the content data currently presented (Park: Figs. 3A-3B, ¶ [0070]-[0072].).

Claim(s) 3-5 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berk in view of Park, further in view of Bernston, further in view of weather.com and further in view of Barker et al. (US 2010/0185382 A1, published 07/22/2010, hereinafter “Barker”).

Claims 3 and 13:
	Claims 1 and 11 are incorporated.  Berk in view of Park, further in view of Bernston and further in view of weather.com further teaches a system and method wherein the presentation control element corresponds to a time setting control element (Park: Figs. 3A-3B, ¶ [0070]-[0072].).
	Berk in view of Park and further in view of Bernston does not appear to expressly teach a system and method wherein the time setting control element is a slider bar.
	However, Barker teaches a system and method wherein the time setting control element is a slider bar (Barker: Fig. 7A, ¶ [0082], [0084].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berk in view of Park and further in view of Bernston wherein the time setting control element is a slider bar, as taught by Barker.
	One would have been motivated to make such a combination in order to provide a more effective control element for selecting the time setting (Barker: Fig. 7A, ¶ [0082], [0084].).

Claims 4 and 14:
	The rejection of claims 3 and 13 are incorporated.  Berk in view of Park, further in view of Bernston and further in view of weather.com and further in view of Barker further teaches a system and method wherein the value represented by the initial setting is a first time and the value represented by the second setting is a second time later than the first time (Park: Figs. 3A-3B, ¶ [0070]-[0072].).

Claims 5 and 15:
	The rejection of claims 3 and 13 are incorporated Berk in view of Park, further in view of Bernston and further in view of weather.com and further in view of Barker further teaches a system and method wherein: 
the informational query relates to weather (Berk: ¶ [0026], [0032].), and 
the second set of the content data includes forecast data for the second time (Park: Figs. 3A-3B, ¶ [0070]-[0072].).

Claim(s) 8, 9 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berk in view of Park, further in view of Bernston, further in view of weather.com and further in view of Ferren et al. (US 2013/0290233 A1, effectively filed on 08/27/2010, hereinafter “Ferren”).

Claims 8 and 18:
	The rejection of claims 1 and 11 are incorporated.  Berk in view of Park, further in view of Bernston and further in view of weather.com further teach a system and method wherein the visual element is an image (Park: Figs. 3A-3B, ¶ [0070]-[0072].).
	Berk in view of Park, further in view of Bernston and further in view of weather.com does not appear to expressly teach a system and method wherein the image is a background.
	However, Ferren teaches a system and method wherein the image is a background (Ferren: ¶ [0140].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Berk in view of Park, further in view of Bernston and further in view of weather.com wherein the image is a background, as taught by Ferren.
	One would have been motivated to make such a combination in order to provide a more effective visualization for the weather content (Ferren: ¶ [0140].).

Claims 9 and 18:
	The rejection of claims 8 and 18 are incorporated.  Berk in view of Park, further in view of Bernston and further in view of weather.com and further in view of Ferren further teaches a system and method wherein: 
the informational query relates to weather (Berk: ¶ [0026], [0032].) and 
an appearance of the background is reflective of the content data currently presented (Park: Figs. 3A-3B, ¶ [0070]-[0072]; Ferren: ¶ [0140].).

Claim(s) 10 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berk in view of Park, further in view of Bernston, further in view of weather.com and further in view of Woods et al. (US 2010/0262938 A1, published 10/14/2010, hereinafter “Woods”).

Claims 10 and 19:
	The rejection of claim 1 is incorporated Berk in view of Park, further in view of Bernston and further in view of weather.com further teaches a method wherein the visual element corresponds to stock content (Berk: ¶ [0018]-[0019]; Park: ¶ [0069].).
	Berk in view of Park and further in view of Bernston does not appear to expressly teach a method wherein the stock content comprises a graph.
	However, Woods teaches a method wherein the stock content comprises a graph (Woods: Fig. 17, ¶ [0249].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Berk in view of Park, further in view of Bernston and further in view of weather.com wherein the stock content comprises a graph, as taught by Woods.
	One would have been motivated to make such a combination in order to provide an effective visualization of the stock content (Woods: Fig. 17, ¶ [0249].).

Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berk in view of Park, further in view of Bernston, further in view of weather.com and further in view of Hartmann et al. (US 2008/0154655 A1, published 06/26/2008, hereinafter “Hartmann”).

Claim 20:	
	The rejection of claim 11 is incorporated.  Berk in view of Park, further in view of Bernston and further in view of weather.com does not appear to expressly teach a system further comprising a volatile memory, wherein: the operations further comprise storing the content data in the volatile memory; and the second set of the content data is obtained from the volatile memory.
	However, Hartmann teaches a system comprising a volatile memory, wherein: the operations further comprise storing the content data in the volatile memory; and the second set of the content data is obtained from the volatile memory (Hartmann: Fig. 4, ¶ [0025], [0064].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Berk in view of Park, further in view of Bernston and further in view of weather.com to comprise a volatile memory, wherein: the operations further comprise storing the content data in the volatile memory; and the second set of the content data is obtained from the volatile memory, as taught by Hartmann.
	One would have been motivated to make such a combination in order to decrease the delay time for accessing and displaying weather content (Hartmann: Fig. 4, ¶ [0025], [0064].).

Response to Arguments
Applicant’s prior art arguments have been fully considered but they are not persuasive.
In regards to claim 1, Applicant argues that Bernston does not teach an interactive answer box and a second answer box because Bernston only teaches different types of content in the search results (Remarks: pages 8-9).  Examiner respectfully disagrees.  
Examiner never argued that Bernston teaches a first interactive answer box and a second answer box.  Rather, Examiner relies on Bernston to teach displaying multiple “instant answers” along with the search results (Bernston: Fig. 3, ¶ [0029].).  Examiner relies on the combination of Bernston and Berk to teach the first answer box being displayed with the second answer box.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  Accordingly, Applicant’s argument is not persuasive.
Applicant further argues in regards to claim 1, “Having mapped switching from sub-widget 560 to sub-widget 565 to presenting the first set of the content data and the second set of the content data in the interactive answer box, the Office cannot now contend that the widgets and sub-widgets of Berk disclose both the interactive answer box and the second answer box, recited in amended claim 1 (Remarks: pages 11 and 12).  Examiner respectfully disagrees.
Berk teaches widgets that comprise sub-widgets (Berk: Fig. 5, ¶ [0035], [0042], [0043].).  Examiner considers each widget to be an answer box (e.g. person, reference, celebrity) and each sub-widget to be different sets of content for a respective widget/answer box (e.g. images, videos, blogs).  Accordingly, Examiner does not rely on a single widget or a single sub-widget to read on the different sets of content and the first and second answer boxes.  Therefore, Applicant’s argument is not persuasive.
Applicant further argues in regards to claim 1, that the prior art of record fails to teach “content data of a first type for a first interactive answer box for the informational query, the content data of the first type being from a single source” because Berk teaches that the celebrity widget utilizes multiple sources for its respective sub-widgets (Remarks: pages 12 and 13).  Examiner respectfully disagrees.
Berk teaches more than just a celebrity widget.  Accordingly, Examiner does not solely rely on the celebrity widget embodiment.  In particular Berk teaches that a widget can correspond to weather (Berk: ¶ [0018], [0026], [0032].).  Paragraphs [0033] and [0043] explicitly teaches that the content for a query class and the content for the sub-widgets can be retrieved from one data source.  Even if the example embodiment of a celebrity uses multiple data sources, that does not negate the fact that Berk explicitly teaches that the content can come from one data source for any given query class/widget.  One of ordinary skill in the art would understand that for some query classes (e.g. weather) a single data source can provide various different sets of content.  For example, the single data source, weather.com, provides content such as local weather, supplemental weather information such as weather maps, weather related news, weather related activities, boards/chats and photo gallery (weather.com: page 2).  Accordingly, a single source can provide different sets of content for a particular query class and therefore there is no reason for one ordinary skill in the art to require Berk to needlessly retrieve content from multiple sources for every query class.  Accordingly, Applicant’s argument is not persuasive.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175